Exhibit 99.1 ISILON SYSTEMSANNOUNCES 2010FIRSTQUARTER FINANCIAL RESULTS Posts Record Revenue, Gross Margin, Profit and Cash Flow SEATTLE, WA — April 22, 2010 — Isilon® Systems (NASDAQ: ISLN) today announced its financial results for thequarterended March 31, 2010. Revenue for thequarter was $39.3 million, up 5% sequentially compared to $37.5 million in thefourth quarter of 2009 and up 46% from $26.9 million in the first quarter of 2009. “I ampleased with the continued progress Isilon made in the first quarter,” said Sujal Patel, president and chief executive officer, Isilon Systems.“­­­­­Wesaw sales improvement in EMEA and Asia, succeeded in growing our channel business,and broadened our footprint within new and existing enterprise customers,” said Patel. “This strong business execution and increasing leverage provides us a strong position from which to continue to pursue our vision of meeting the long-termdata management needs of enterprise IT buyers.” Financial results for the first quarter of 2010 included the following: · Gross margin for the first quarter of 2010 was 62.0%, compared with 57.6% in the fourth quarter of 2009 and 40.3% in the first quarter of 2009. Gross margin for the first quarter of 2009 was reduced by 14 percentage points due to an inventory write-down of $3.8 million. · Net income for the first quarter of 2010 was $1.1 million, or $0.02 per diluted share, compared with net income of $0.1 million, or $0.00 per diluted share in the fourth quarter of 2009.Net loss in the first quarter of 2009 was $10.4 million, or $0.16 per diluted share.Non-GAAP net income for the first quarter of 2010 was $2.9 million, or $0.04 per diluted share, compared with non-GAAP net income of $1.6 million, or $0.02 per diluted share in the fourth quarter of 2009.Non-GAAP net loss in the first quarter of 2009 was $8.9 million, or $0.14 per diluted share. GAAP and non-GAAP net loss for the first quarter of 2009 includes $3.8 million, or $0.06 per diluted share, related to an inventory write-down. · Cash flows generated from operations in the first quarter of 2010 were$9.9 million compared with $2.5 million in the fourth quarter of 2009 and a negative $0.6 million in the first quarter of 2009. · The Company adopted two recently issued accounting standards related to revenue arrangements with software elements and multiple-deliverable revenue: ASU 2009-13 and ASU 2009-14, on a prospective basis effective January 1, 2010. The adoption of these standards had a minor impact on our results, reducing revenue and net income by approximately $0.2 million with a corresponding increase to deferred revenue on the balance sheet. Conference Call Isilon management will host a conference call today at 5:30 a.m. PT (8:30 a.m. ET) to discuss Isilon’sfirst quarter financial results.The conference call will be webcast on the Investor Relations section of Isilon's website at www.isilon.com/company/, where it will be archived.In addition, the live conference call will be accessible by telephone at 800-295-4740or 617-614-3925, passcode 19489724. A replay of the call will be available by telephone approximately two hours after the call ends until 9:00 p.m. PT (12:00 midnight ET), April 29, 2010, at 888-286-8010 or 617-801-6888. The replay passcode is 22070688. About Isilon Systems Isilon Systems (NASDAQ: ISLN) is the proven leader in scale-out NAS. Our clustered storage and data management solutions drive unique business and economic value for customers by maximizing the performance of their mission-critical applications, workflows and processes. Isilon enables enterprises and research organizations world-wide to manage large and rapidly growing amounts of file-based data in a highly-scalable, easy-to-manage, and cost-effective way.Information about Isilon can be found at http://www.isilon.com. Use of Non-GAAP Financial Measures To supplement our consolidated financial statements prepared in accordance with GAAP, this press release includes non-GAAP gross margin, non-GAAP income (loss) from operations, non-GAAP net income (loss), and non-GAAP income (loss) per share.Isilon provides non-GAAP information to enhance investors’ overall understanding of the company’s current financial performance and the company’s prospects for the future and to aid in comparing current operating results with those of past periods. The company believes the non-GAAP measures provide useful information to management and investors by excluding certain items that may not be indicative of Isilon’s core operating results and business outlook. Non-GAAP gross margin, non-GAAP income (loss) from operations, non-GAAP net income (loss), and non-GAAP income (loss) per share exclude charges related to stock-based compensation expenses.Isilon excludes stock-based compensation expenses from its non-GAAP measures primarily because they are non-cash expenses that Isilon does not believe reflect core operating results. Stock-based compensation expense is dependent on a number of factors over which management has limited control and is not a factor management utilizes in operating the business. These non-GAAP measures are not calculated in accordance with GAAP and should be considered supplemental to, and not a substitute for, measures prepared in accordance with GAAP and may be different from non-GAAP measures used by other companies.In addition, these non-GAAP measures are not based on any comprehensive set of accounting rules or principles.Isilon believes that non-GAAP measures have inherent limitations in that they do not reflect all of the amounts associated with Isilon's results of operations as determined in accordance with GAAP and that these measures should only be used to evaluate Isilon's results of operations in conjunction with the corresponding GAAP measures.We compensate for these limitations by analyzing current and future results on a GAAP basis as well as a non-GAAP basis, prominently disclosing GAAP results and providing reconciliations from GAAP results to non-GAAP measures. We expect to continue to incur expenses similar to the non-GAAP adjustments described above and the exclusion or inclusion of these items from our non-GAAP financial measures should not be construed as an inference that these costs are unusual or infrequent. A table following the financial statements provides a reconciliation of the most directly comparable GAAP measures to the non-GAAP measures used by management. Safe Harbor for Forward Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 concerningour business performance and our ability to broaden our markets and offer products that align with the needs of enterprise storage buyers. These statements are not guarantees of future performance, but are based on management's expectations as of the date of this press release and assumptions that are inherently subject to uncertainties, risks and changes in circumstances that are difficult to predict.Forward-looking statements involve risks, uncertainties, and assumptions. If the risks or uncertainties ever materialize, or the assumptions prove incorrect, our actual results may differ materially from those expressed or implied by our forward-looking statements. There can be no assurances that forward-looking statements will be achieved.Important factors that could cause actual results to differ materially from those indicated in forward-looking statements include the following: risks associated with anticipated growth infile-based content; competitive factors, including changes in the competitive environment, pricing pressures, sales cycle time and increased competition; our ability to build and expand our direct sales operations andreseller distribution channels; our ability to build sales backlogs and improve sales linearity; general economic and industry conditions, including expenditure trends for storage-related products; new product introductions and our ability to develop and deliver innovative products; our ability to provide high-quality service and support offerings; our reliance on a limited number of suppliers and our ability to forecast demand for our products and potential shortages or price fluctuations in our supply chain; risks associated with international operations; and macro-economic conditions. These and other important risk factors and assumptions are detailed in documents filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for 2009, filed on February 5, 2010, andother periodic reports filed with the Securities and Exchange Commission, and could cause actual results to vary from expectations. The Company makes no commitment to revise or update any forward-looking statements in order to reflect subsequent events or circumstances. ### Contacts: Press: Chris Blessington, Senior Director of Marketing and Communications, Isilon Systems, +1-206-315-7500, chris.blessington@isilon.com Investors: +1-206-315-7500, investor-relations@isilon.com Isilon Systems, Inc. Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended March 31,2010 March 31,2009 Revenue: Product $ $ Services Total revenue Cost of revenue: Product Services(1) Total cost of revenue Gross profit Operating expenses: Research and development(1) Sales and marketing(1) General and administrative (1) Total operating expenses Income (loss) from operations Other income (expense), net Income (loss) before income tax expense Income tax expense Net income (loss) $ $ Net income (loss) per share, basic $ $ Net income (loss) per share, diluted $ $ Shares used in computing basic net income (loss) per share Shares used in computing diluted net income (loss) per share (1) Includes stock-based compensation as follows: Cost of revenue $
